                                         Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA INC., et al.,                                Case No. 20-cv-01465-WHO
                                                           Plaintiffs,
                                   8
                                                                                               ORDER GRANTING MOTION FOR
                                                    v.                                         LEAVE TO AMEND
                                   9

                                  10     BGI GENOMICS CO., LTD., et al.,                       Re: Dkt. Nos. 341, 342, 360, 375, 384
                                                           Defendants.
                                  11

                                  12             Plaintiffs Illumina, Inc. and Illumina Cambridge Ltd. (collectively “Illumina”) move for leave
Northern District of California
 United States District Court




                                  13   to amend their infringement contentions to add a literal infringement theory that the CoolMPS product

                                  14   infringes claims 1, 7, and 17 of its ’025 patent. Defendants BGI Genomics Co., Ltd., BGI Americas

                                  15   Corp., MGI Tech Co., Ltd., MGI Americas, Inc., and Complete Genomics Inc. (collectively “BGI”)

                                  16   oppose the motion, arguing that Illumina did not diligently seek leave to amend and that amendment

                                  17   would unfairly prejudice BGI. For the reasons discussed below, I conclude that Illumina has good

                                  18   cause to amend, that it acted with reasonable diligence in seeking leave to amend, and that amendment

                                  19   would not unduly prejudice BGI. Accordingly, Illumina’s motion for leave to amend is GRANTED.

                                  20                                               BACKGROUND

                                  21             On April 3, 2020, Illumina served BGI with its preliminary infringement contentions of

                                  22   BGI’s sequencers and associated reagent products using StandardMPS and CoolMPS technology

                                  23   (“Accused Products”). Dkt. No. 352 (“Mot.”) at 2, 13. Illumina’s preliminary infringement

                                  24   contentions accused BGI’s StandardMPS sequencing reagent of literally infringing claim 1 of

                                  25   Illumina’s U.S. Patent No. 10,480,025 (the “’025 Patent”). Mot. at 2. Claim 1 of the ’025 Patent

                                  26   states,

                                  27                     “A nucleotide or nucleoside molecule having a ribose or deoxyribose
                                                         sugar moiety and a base linked to a detectable label via a cleavable
                                  28                     linker, wherein the sugar moiety comprises a protecting group
                                           Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 2 of 13



                                                      attached via a 3' oxygen atom, and wherein said protecting group
                                   1                  comprises an azido group that can be modified or removed to expose
                                                      a 3' OH group.”
                                   2
                                       Dkt. No. 1-3 at 51. Specifically, Illumina asserted that the StandardMPS product with a cleavable
                                   3
                                       linker between the nucleotide and the label literally infringed claim 1. Dkt. No. 211-12 at 1. At
                                   4
                                       the time, Illumina only accused BGI’s CoolMPS sequencing reagent of infringing claims 1, 7, and
                                   5
                                       17 under the doctrine of equivalents (“DOE”) theory because Illumina did not believe that the
                                   6
                                       CoolMPS product contained cleavable linking structures.1 Mot. at 2–3; see Dkt. No. 211-12 at
                                   7
                                       1–5, 17, 31. Illumina asserted that the antibodies in CoolMPS are functionally equivalent to the
                                   8
                                       claimed cleavable linkers. Dkt. No. 211-12 at 2. In support of its DOE theory, Illumina
                                   9
                                       referenced an article by BGI employees titled, CoolMPS™: Advanced Massively Parallel
                                  10
                                       Sequencing Using Antibodies Specific to Each Natural Nucleobase (Feb. 20, 2020) (the
                                  11
                                       “CoolMPS Paper”). Dkt. No. 343-20.
                                  12
Northern District of California




                                               As discovery proceeded, Illumina, Inc. filed another case against a defendant in this case,
 United States District Court




                                  13
                                       MGI Tech Co., Ltd., and three other MGI entities, in the United Kingdom (the “UK case”)
                                  14
                                       alleging infringement of its European patents, which involve similar subject matter to the Illumina
                                  15
                                       patents here. Dkt. No. 341-6 (“Hopewell Decl.”) ¶¶ 3–4. Illumina’s UK outside counsel and
                                  16
                                       in-house counsel were under a protective order that prohibited them from sharing evidence in the
                                  17
                                       UK case with others, including Illumina’s US outside counsel. Hopewell Decl. ¶ 6.
                                  18
                                               On June 3, 2020, in the UK case, BGI submitted a confidential Product and Process
                                  19
                                       Description (“PPD”), a technical document which outlined each Accused Product and provided a
                                  20
                                       description and diagram of the CoolMPS system’s chemical structures. Hopewell Decl. ¶ 4. The
                                  21
                                       unredacted version of the PPD suggests that there were cleavable linking structures between
                                  22
                                       CoolMPS antibodies and dyes. Dkt. No. 352-10 (“Mot., Ex. 18”) ¶ 5.4.
                                  23
                                               On November 5, 2020, Illumina filed an outline of its arguments for the UK trial (“UK
                                  24
                                       Trial Plan”). Dkt. No. 361-3 (“Ridgway Decl., Ex. B”). In the Trial Plan, Illumina asserted (1) a
                                  25
                                       literal infringement theory where “the term ‘cleavable linker’ is not limited to covalent bonds and
                                  26
                                  27

                                  28
                                       1
                                        Illumina’s expert, Dr. Floyd Romesberg dropped the allegation that CoolMPS infringed claim 9
                                       and its dependent claims. Dkt. No. 361-5 (“Romesberg Expert Rep.”) ¶¶ 231–35.
                                                                                     2
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 3 of 13




                                   1   encompasses systems that use e.g. antibody binding”; and (2) a secondary theory of infringement

                                   2   where even if the term “cleavable linker” requires a covalent bond, CoolMPS infringes because it

                                   3   has a “cleavable element (the N3 containing group) within the covalently bonded structure” and

                                   4   “the N3 group would allow the linker to be cleaved using phosphine.” Ridgway Decl., Ex. B ¶¶

                                   5   129–30, 143–45. For its foreign cases, Illumina Cambridge Ltd. filed an application in a related

                                   6   action, under 28 U.S.C. § 1782, seeking information from BGI entities. See In re Application of

                                   7   Illumina Cambridge Ltd., No. 19-MC-80215-WHO (TSH) (N.D. Cal.). As part of that action,

                                   8   Illumina took a 30(b)(6) deposition of Dr. Chongjun Xu, the Senior Director of Research at

                                   9   Complete Genomics Inc., on July 21, 2020. See Dkt. Nos. 352-4, 360-4 (“Xu Depo. Tr.”).

                                  10          On March 5, 2021, Illumina’s UK outside counsel provided a redacted version of the PPD

                                  11   to Illumina’s in-house counsel, who forwarded it to Illumina’s US outside counsel. Hopewell

                                  12   Decl. ¶ 10. That same day, Illumina’s US outside counsel emailed BGI requesting that it produce
Northern District of California
 United States District Court




                                  13   an unredacted version of the PPD. Dkt. No. 352-2 at 7 (“Root Email, Mar. 5, 2021”). On March

                                  14   16, BGI produced an unredacted version of the PPD. Dkt. No. 352-2 at 4–5 (“Fernands Email,

                                  15   Mar. 16, 2021”). The next day, during his deposition, Dr. Snezana Drmanac confirmed that the

                                  16   structures disclosed in the unredacted PPD were cleavable linking structures. Dkt. No. 352-6

                                  17   (“Drmanac Depo. Tr.”) at 282:19–283:13; 286:11–287:1.

                                  18          On March 21, Illumina emailed BGI requesting additional documents about the linking

                                  19   structures and on March 24, Illumina informed BGI that it planned to move to amend its

                                  20   infringement contentions and requested a meet and confer if BGI opposed. Dkt. No. 352-2 at 4

                                  21   (“Root Email, Mar. 21, 2021”); Dkt. No. 341-14 at 3–4 (“Root Email, Mar. 24, 2021”). The next

                                  22   day, on March 25, BGI rejected Illumina’s request for additional documents and asserted that the

                                  23   linking structures were irrelevant to any of Illumina’s discovery requests. Dkt. No. 352-2 at 2–3

                                  24   (“Naravage Email, Mar. 25, 2021”). Fact discovery closed on March 26. On March 31, the

                                  25   parties met and conferred; BGI objected to amendment. Mot. at 5. On April 7, BGI indicated that

                                  26   it would oppose the motion based on lack of diligence and undue prejudice. Dkt. No. 341-11 at 1.

                                  27   After continued back-and-forth, on April 13, 2021, Illumina filed this motion for leave to amend.

                                  28
                                                                                        3
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 4 of 13




                                   1                                          LEGAL STANDARD

                                   2           “Patent Local Rule 3 requires patent disclosures early in a case and streamlines discovery

                                   3   by replacing the series of interrogatories that parties would likely have propounded without it.”

                                   4   ASUS Computer Int'l v. Round Rock Research, LLC, No. 12-CV-02099-JST, 2014 WL 1463609,

                                   5   at *1 (N.D. Cal. Apr. 11, 2014) (internal quotation marks and alterations omitted). The

                                   6   disclosures required under Patent L.R. 3 are designed “to require parties to crystallize their

                                   7   theories of the case early in the litigation and to adhere to those theories once they have been

                                   8   disclosed.” Nova Measuring Instruments Ltd. v. Nanometrics, Inc., 417 F. Supp. 2d 1121, 1123

                                   9   (N.D. Cal. 2006). “They are also designed to provide structure to discovery and enable the parties

                                  10   to move efficiently toward claim construction and the eventual resolution of their dispute.”

                                  11   Golden Bridge Tech. Inc. v. Apple, Inc., No. 12-CV-04882-PSG, 2014 WL 1928977, at *3 (N.D.

                                  12   Cal. May 14, 2014) (internal quotation marks omitted); see also O2 Micro Int'l Ltd. v. Monolithic
Northern District of California
 United States District Court




                                  13   Power Sys., Inc., 467 F.3d 1355, 1365-66 (Fed. Cir. 2006) (“The local patent rules in the Northern

                                  14   District of California [require] both the plaintiff and the defendant in patent cases to provide early

                                  15   notice of their infringement and invalidity contentions, and to proceed with diligence in amending

                                  16   those contentions when new information comes to light in the course of discovery. The rules thus

                                  17   seek to balance the right to develop new information in discovery with the need for certainty as to

                                  18   the legal theories.”).

                                  19           Patent L.R. 3-6 permits amendment of infringement contentions “only by order of the

                                  20   Court” and only upon a “timely showing of good cause.” Patent L.R. 3-6. The rule lists several

                                  21   examples of “circumstances that may, absent undue prejudice to the non-moving party, support a

                                  22   finding of good cause.” Id. These include:

                                  23                   (a) A claim construction by the Court different from that proposed by
                                                       the party seeking amendment; (b) Recent discovery of material, prior
                                  24                   art despite earlier diligent search; and (c) Recent discovery of
                                                       nonpublic information about the Accused Instrumentality which was
                                  25                   not discovered, despite diligent efforts, before the service of the
                                                       Infringement Contentions.
                                  26
                                  27   Id. In determining whether a party has established good cause, courts first look to whether the

                                  28   party has shown that it has acted with diligence. See O2 Micro, 467 F.3d at 1366. “[I]f the moving
                                                                                         4
                                            Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 5 of 13




                                   1   party was not diligent, the inquiry should end.” Apple Inc. v. Samsung Electronics Co. Ltd., No.

                                   2   12-CV-0630-LHK (PSG), 2013 WL 3246094, at *1 (N.D. Cal. June 26, 2013) (internal quotation

                                   3   marks omitted). On the other hand, “[i]f the court finds that the moving party has acted with

                                   4   diligence, it then must determine whether the non-moving party would suffer prejudice if the

                                   5   motion to amend were granted.” Id. (internal quotation marks omitted).

                                   6                                              DISCUSSION

                                   7            Illumina argues that there is good cause to amend its infringement contentions under Patent

                                   8   L.R. 3-6 because it only recently discovered confidential information about CoolMPS, an Accused

                                   9   Product, despite an earlier diligent search. BGI opposes the motion, asserting that Illumina was

                                  10   not diligent in discovering the basis for amendment and that amendment would unduly prejudice

                                  11   BGI. BGI does not contend that Illumina was not diligent in seeking leave to amend. As

                                  12   discussed in more detail below, I conclude that Illumina has acted with reasonable diligence and
Northern District of California
 United States District Court




                                  13   that amendment would not unduly prejudice BGI.

                                  14   I.       DILIGENCE
                                  15            BGI contends that Illumina was not diligent in discovering the basis for amendment—the

                                  16   cleavable linking structures in CoolMPS. Dkt. No. 361 (“Opp.”) at 11–22. “[T]he diligence

                                  17   required for a showing of good cause has two phases: (1) diligence in discovering the basis for

                                  18   amendment; and (2) diligence in seeking amendment once the basis for amendment has been

                                  19   discovered.” Positive Techs., Inc. v. Sony Elecs., Inc., No. 11-CV-2226-SI, 2013 WL

                                  20   322556, at *2 (N.D. Cal. Jan. 28, 2013). “In considering the party's diligence, the critical question

                                  21   is whether the party could have discovered the new information earlier had it acted with the

                                  22   requisite diligence.” Apple Inc. v. Samsung Elecs. Co., No. 12-CV-00630-LHK, 2012 WL

                                  23   5632618, at *2 (N.D. Cal. Nov. 15, 2012) (internal quotation marks and alterations omitted).

                                  24                   1.     Whether Illumina was Reasonably Diligent
                                  25            According to Illumina, it first learned on March 5, 2021 about the PPD, which had a

                                  26   diagram of the chemical structures in the CoolMPS product, when its UK counsel sent a redacted

                                  27   copy to Illumina’s in-house counsel, who then forwarded it to its US counsel. Mot. at 4, 14. It did

                                  28   not discover that the CoolMPS product had cleavable linking structures until March 16, 2021,
                                                                                         5
                                           Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 6 of 13




                                   1   when BGI sent Illumina the unredacted copy of the PPD. On March 17, 2021, BGI’s scientist, Dr.

                                   2   Drmanac, confirmed the existence of such linking structures during her deposition. Mot. at 14;

                                   3   Drmanac Depo. Tr. at 282:19–283:13; 286:11–287:1. But BGI contends that Illumina either knew

                                   4   or should have known the basis for amendment from publicly available information, such as the

                                   5   CoolMPS Paper, the UK Trial Plan, or multiple depositions of BGI’s scientists. Opp. at 11–22.

                                   6   Illumina says that these “signposts” are “merely needles in a haystack that were too vague to fairly

                                   7   put Illumina on notice” and none identified the chemical structure of the linkers until the

                                   8   production of the unredacted PPD. Reply at 2.

                                   9                          a.     CoolMPS Paper
                                  10           BGI first highlights the February 20, 2020 CoolMPS Paper, which Illumina relied on in its

                                  11   preliminary infringement contentions, that “discloses a linker between the antibody and the label”

                                  12   and “refers to a publication that discusses using cleavable linkers” in the same section that
Northern District of California
 United States District Court




                                  13   discusses the creation of the linkers in CoolMPS. 2 Opp. at 12; Dkt. No. 343-20 at 2–4.

                                  14   Specifically, BGI emphasizes one sentence in the CoolMPS Paper, which explained the linkers

                                  15   between the fluorescent label and the antibody— “Antibodies were labeled by reaction of

                                  16   available free amines on the protein with NHS ester activated fluorescent dyes (14).” Opp. at 4;

                                  17   Dkt. No. 343-20 at 3. Reference 14 is an article titled, A Practical Approach to Crosslinking, 17

                                  18   Molecular Biology Reports 167 (1993), authored by Mattson et al. (“Mattson Article”). Dkt. No.

                                  19   361-7 (“Opp., Ex. E”). According to BGI, “Mattson describes how to use the NHS chemistry to

                                  20   link moieties to proteins such as antibodies” and “describes the cleavability of the linker as being

                                  21   one [out of the six] characteristics one should consider.” Opp. at 4–5; Opp., Ex. E at 168–69.

                                  22           As a result, BGI contends that the CoolMPS paper “provides evidence that CoolMPS was

                                  23
                                       2
                                  24     On May 27, 2021, BGI filed a motion for leave to file supplemental evidence in further support
                                       of its opposition. Dkt. No. 384. BGI sought to file an excerpt of Illumina’s expert, Dr.
                                  25   Romesberg’s deposition transcript, where Dr. Romesberg testified that a figure in the CoolMPS
                                       Paper indicated that CoolMPS has a cleavable linker. Id. Illumina opposed the motion and argued
                                  26   that the deposition excerpt is irrelevant. See Dkt. No. 385. I reviewed the excerpt. At the time of
                                       his deposition, Dr. Romesberg had studied the confidential UK PPD and relied on the PPD in his
                                  27   expert report. Id. at 2. Dr. Romesberg did not testify that someone would be able to tell that the
                                       figure represented cleavable linkers from the face of the CoolMPS Paper alone, without access to
                                  28   the PPD as Dr. Romesberg did. Id. Because the deposition excerpt is irrelevant, BGI’s motion is
                                       DENIED.
                                                                                         6
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 7 of 13




                                   1   using a linker and that linker very well could have been one that could be cleaved through

                                   2   chemical means.” Opp. at 5. Illumina disagrees and asserts that the single sentence in the

                                   3   CoolMPS Paper failed to disclose that the linking structures in CoolMPS were cleavable. Reply

                                   4   at 3. I agree. The reference to the Mattson article, which does not mention CoolMPS and only

                                   5   mentions that some linkers may be cleavable, does not indicate that the CoolMPS’s linking

                                   6   structures are. Id.

                                   7                          b.     Dr. Xu Deposition
                                   8          Next, BGI points to the July 2020 deposition of Dr. Chongjun Xu, where he testified that

                                   9   MGI “links up the dye to the antibody” in CoolMPS. Xu Depo. Tr. 70:13–14. BGI contends that

                                  10   Dr. Xu’s answer put Illumina on notice about the linkers in CoolMPS and that Illumina’s failure to

                                  11   ask Dr. Xu about the cleavable nature of the linkers is evidence of lack of diligence. Opp. at 13.

                                  12   But Illumina asserts that Dr. Xu’s answer implied that “the label is connected directly to the
Northern District of California
 United States District Court




                                  13   antibody without any linker” and that it understood from the answer that the label in BGI’s

                                  14   CoolMPS technology was attached to the antibody without the use of any cleavable linking

                                  15   structures. Mot. at 8. Further, when asked what the differences were between CoolMPS and

                                  16   StandardMPS, Dr. Xu testified that CoolMPS uses “the native dNTP” or the “DNA base” that is

                                  17   “complete in nature with no modifications, no dye, no linker” and “the label is on the antibody.”

                                  18   Dkt. No. 352-4 at 24:12–25:7. In contrast, StandardMPS had a label “through a linker attached to

                                  19   the base of the dNTP.” Id. at 72:1–7. Accordingly, Dr. Xu’s testimony was insufficient to put

                                  20   Illumina on notice of the existence of any cleavable linking structures in CoolMPS.

                                  21          Similarly, Illumina’s failure to ask Dr. Matt Callow or Dr. Drmanac (before the March 17,

                                  22   2021 deposition) about how the labels were linked to the antibodies is not evidence of lack of

                                  23   diligence. Opp. at 22. It simply shows Illumina’s understanding at the time, based on BGI’s

                                  24   document production and discovery responses, that the cleavage was performed by the antibody

                                  25   not linking structures. Reply at 6. That Illumina did not ask Dr. Callow or Dr. Drmanac about the

                                  26   nature of the linking structures does not weigh against finding diligence.

                                  27                          c.     UK Trial Plan
                                  28          Finally, BGI contends that the PPD is “wholly redundant” of the November 9, 2020 UK
                                                                                         7
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 8 of 13




                                   1   Trial Plan, which outlined one of Illumina’s infringement theories about CoolMPS in the UK trial

                                   2   and is the same theory that Illumina wants to assert in this case. Opp. at 7–9. Specifically, in the

                                   3   UK Trial Plan, Illumina asserted that CoolMPS’s “cleavable linker,” an azide, N3, which attaches

                                   4   the labels to the antibodies in CoolMPS products, infringed its UK patents. Ridgway Decl., Ex. B

                                   5   ¶ 143–45, see Romesberg Expert Rep. ¶ 187–88 (Illumina’s expert asserting that CoolMPS has a

                                   6   nearly identical linker structure as StandardMPS and is also cleaved at the N3). BGI contends that

                                   7   because Illumina’s expert does not rely on the identity of the atoms to assert that CoolMPS has a

                                   8   cleavable linker, Illumina could have advanced its new infringement theory back in November

                                   9   2020 and did not need the exact diagram of CoolMPS found in the PPD to assert its theory. Opp.

                                  10   at 14.

                                  11            Illumina responds that it would be unreasonable to expect its U.S. counsel to monitor all

                                  12   filings from approximately 29 litigations throughout the world relating to BGI’s use of azido
Northern District of California
 United States District Court




                                  13   chemistry.3 Reply at 4. Under the circumstances of this case, I agree. Illumina’s UK outside

                                  14   counsel and in-house counsel were under a protective order that prohibited them from sharing

                                  15   evidence in the UK case with others, including Illumina’s US outside counsel. Hopewell Decl.

                                  16   ¶ 6. It is unreasonable to expect a party’s foreign outside lawyers, under a protective order, to

                                  17   send every filing in a foreign litigation to its U.S. outside counsel. Reply at 5. While BGI

                                  18   contends that the UK Trial Plan was a public document, Illumina clarifies that the document was

                                  19   initially submitted to the UK Court as completely confidential and only became public after

                                  20   defendants, the MGI parties, prepared a redacted copy to be used during trial a few weeks later.

                                  21

                                  22
                                                3
                                                Illumina makes other arguments that are less persuasive. It argues that the one paragraph
                                  23   in the 113-page UK Trial Plan, which BGI contends should have put Illumina on notice, was
                                  24   vague and that if had monitored the UK litigation, it would not have known about the basis for
                                       amendment. Reply at 4–5. But the UK court does find there are cleavable linking structures in
                                  25   CoolMPS. Reply, Ex. 3 ¶ 320 (finding the “fluorescent label is linked to the base part of the
                                       nucleotide by a cleavable linker (consisting of the covalent linker linking the label to the antibody
                                  26   and the antibody itself linking that to the base)”). The theory asserted in the Trial Plan is not
                                       vague and is similar to the theory Illumina proposes to assert now. And it is also reasonable to
                                  27   expect a party to know the general theories it alleges against the same defendant and the same
                                  28   product, even across multiple litigations occurring around the same time.

                                                                                         8
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 9 of 13




                                   1   Dkt. No. 361-1 (“Ridgway Decl.”) at 1. Illumina’s failure to find the pertinent document in a

                                   2   foreign litigation where a protective order was in place is not evidence that Illumina was not

                                   3   reasonably diligent.

                                   4          BGI’s cases are inapposite; they involve parties who moved to amend after depositions that

                                   5   were conducted years after the start of the case or the start of discovery. See KlausTech, Inc. v.

                                   6   Google, Inc., No. 10-CV-05899-JSW (DMR), 2017 WL 4808558 at *4 (N.D. Cal. Oct. 25, 2017)

                                   7   (finding lack of diligence because the moving party waited two years to conduct a 30(b)(6)

                                   8   deposition, from which it discovered the basis for amendment); Karl Storz Endoscopy-America,

                                   9   Inc. v. Stryker Corp., No. 09-CV-00355-WHA, 2011 WL 5574807, at *1 (N.D. Cal. Nov. 16,

                                  10   2011) (finding lack of diligence where plaintiff did not seek to depose any of defendant’s technical

                                  11   witnesses until four years into the case and six months after the claim construction order was

                                  12   issued); Google, Inc. v. Netlist, Inc., No. 08-CV-4144-SBA, 2010 WL 1838693, at *2 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   May 5, 2010) (denying leave to amend because the moving party did not conduct the two 30(b)(6)

                                  14   depositions until more than a year since the start of discovery and sought to quadruple the number

                                  15   of claims by adding six new infringement claims). In this case, the basis for amendment was a

                                  16   confidential document in a foreign litigation, not a deposition that Illumina delayed in conducting.

                                  17   As explained above, none of BGI’s produced documents or depositions were sufficient to lead to

                                  18   the discovery of the cleavable linking structures. Accordingly, Illumina was reasonably diligent in

                                  19   searching for the information about CoolMPS’s cleavable linking structures.

                                  20                  2.      Whether BGI Violated Patent Local Rule 3-4(a)
                                  21          Illumina asserts that it could not have discovered that the CoolMPS product had cleavable
                                  22   linking structures because BGI had unfairly concealed the information until the end of discovery.
                                  23   Mot. at 13. In particular, Illumina argues that BGI violated Patent L.R. 3-4 because BGI failed to
                                  24   produce any document showing the complete structure of CoolMPS, an Accused Product. Mot. at
                                  25   7. Patent L.R. 3-4 requires the party opposing claim infringement to produce “documentation
                                  26   sufficient to show the operation of any aspects or elements of an Accused Instrumentality
                                  27   identified by the patent claimant in its Patent L.R. 3-1(c) chart.”
                                  28          Illumina argues that BGI did not produce any such document in response to Illumina’s
                                                                                      9
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 10 of 13




                                   1   requests for documents “reflecting the chemical structure of the labeled and unlabeled nucleotides

                                   2   and labeled antibodies used in each model of sequencers included in the Accused Products,”

                                   3   documents “describing the manufacturing of such labeled antibodies,” or documents relating to the

                                   4   “development of the Accused Products.” Mot. at 8. Instead, the documents BGI did produce

                                   5   suggested that there were no cleavable linking structures in CoolMPS. Mot. at 11–13. When

                                   6   Illumina asked whether BGI had previously disclosed the CoolMPS cleavable linking structures

                                   7   prior to the production of the PPD, BGI refused to respond to the question. Dkt. No. 341-16

                                   8   (“Perlson Email, April 7, 2021”).

                                   9          BGI contends that “Illumina’s failure to identify any literal infringement theory relating to

                                  10   CoolMPS for the claim limitations at issue here framed BGI’s Patent L.R. 3-4(a) document

                                  11   production.” Opp. at 16. BGI argues that it was not required under the Patent Local Rules to

                                  12   identify “any documents showing the connection between the antibody and the dye comprised
Northern District of California
 United States District Court




                                  13   cleavable linking structures” because Illumina had never accused the structure between the

                                  14   antibody and the label of infringement. See Opp. at 15.

                                  15          I am not persuaded by BGI’s argument. It had notice because claim 1 of the ’025 patent

                                  16   specifically refers to a “cleavable linker” and so BGI should have produced detailed information

                                  17   on CoolMPS’s exact structure. Id. Illumina’s Patent L.R. 3-1(c) chart outlined the DOE theory

                                  18   that CoolMPS infringed claim 1, 7, and 17 ’025 patent. Dkt. No. 211-12 at 1–4. Illumina also

                                  19   asserts that it properly and sufficiently put BGI on notice about producing documents related to

                                  20   linking structures in CoolMPS because Illumina identified CoolMPS “fluorescently labeled

                                  21   antibodies” in its infringement contentions, which “necessarily include the linking structures

                                  22   between the label and the antibody.” Reply at 8.

                                  23          BGI contends that it was not obliged to produce the PPD because it is a foreign document

                                  24   in a foreign litigation, it is not a document kept in the regular course of business by BGI, and as

                                  25   Illumina asserts, it was deemed confidential and restricted to use only in the UK proceedings.

                                  26   Opp. at 14. BGI also maintained its argument that the PPD was irrelevant when it reluctantly

                                  27   produced the unredacted copy of the PPD. Dkt. No. 352-2 (“Fernands Email, March 16, 2021”) at

                                  28   4–5. Yet, as Illumina aptly summarizes, BGI “cannot credibly argue that one document prepared
                                                                                         10
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 11 of 13




                                   1   by foreign counsel is highly relevant such that Illumina lacked diligence by not searching it out

                                   2   from another litigation in a foreign jurisdiction, while also arguing that another document prepared

                                   3   by Defendants’ own counsel for the same foreign litigation is somehow so irrelevant that

                                   4   Defendants need not have produced it or any other documents showing the chemical structure at

                                   5   issue.” Reply at 6. Regardless, BGI’s failure to produce any document about CoolMPS’s

                                   6   chemical structure pursuant to Patent L.R. 3-4(a) meant that Illumina could not have discovered

                                   7   the basis for amendment with requisite diligence.

                                   8   II.     PREJUDICE
                                   9           BGI contends that Illumina’s proposed amendment will prejudice BGI. Opp. 22–23. It

                                  10   asserts that allowing amendment would “(1) preclude BGI from exploring Illumina’s new literal

                                  11   infringement theory with any of Illumina’s fact witnesses and via written discovery or (2) require

                                  12   reopening discovery, ultimately increasing the scope of litigation and further delaying resolution
Northern District of California
 United States District Court




                                  13   of the case.” Opp. at 23. I do not find that prejudice exists but will allow BGI to remedy any

                                  14   material problem caused by the amendment.

                                  15           Illumina’s proposed amendment does not add any new patents, new products, or new

                                  16   claims. Mot. at 15. Although fact discovery closed on March 26, 2021 and BGI has already

                                  17   deposed Illumina’s ’025 patent inventors, the proposed amendment concerns BGI’s own product;

                                  18   it does not have an obvious need to interview Illumina’s witnesses for information about

                                  19   CoolMPS. Opp. at 23; Reply at 14. That said, if BGI thinks it necessary to reopen or take any

                                  20   depositions in light of the amendment, it should meet and confer over the identity of the proposed

                                  21   deponents and length of the depositions; if there is disagreement, the parties should submit a joint

                                  22   dispute letter of five pages or less.

                                  23           Illumina asserts that amendment will not give rise to new claim construction disputes

                                  24   because BGI has conceded that CoolMPS has cleavable linking structures. Reply at 15. Both Dr.

                                  25   Drmanac and Dr. Metzker testified that the linking structures between the antibody and the label in

                                  26   CoolMPS are cleavable. See Drmanac Depo. Tr. at 282:19–283:13, 286:11–287:1; Dkt. No. 381-2

                                  27   (“Metzker Expert Rep.”) ¶¶ 24, 62–63. BGI’s vague statements about how it “likely would have

                                  28   taken a different approach during claim construction” or “may have pursued a different strategy
                                                                                        11
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 12 of 13




                                   1   with regard to the ’025 patent” are unpersuasive. Opp. at 23; see Finjan, Inc. v. Symantec Corp.,

                                   2   No. 14-CV-02998-HSG (JSC), 2017 WL 4025219, at *2–*4 (N.D. Cal. Sept. 13, 2017) (finding

                                   3   no prejudice where the non-moving party did not specify “what depositions or written discovery it

                                   4   needs or why a further claims construction would be necessary.”). During oral argument on June

                                   5   2, 2021, BGI’s counsel argued that claim construction would be necessary because there are

                                   6   questions about the definition of a “cleavable linker” (e.g., whether it encompasses a linker that is

                                   7   indirectly or directly attached to the antibody). If the parties meet and confer and believe claim

                                   8   construction is necessary, the parties may request another claim construction hearing. If they

                                   9   disagree, they should send a joint letter

                                  10          BGI has been aware of Illumina’s proposed amendment since mid-March 2021 and has

                                  11   been aware of Illumina’s DOE theory that CoolMPS infringes claims 1, 7, and 17—the same

                                  12   claims in the proposed amendment—since April 2020. BGI’s expert, Dr. Metzker, has already
Northern District of California
 United States District Court




                                  13   addressed the literal infringement theory in his expert repot by using the same argument against

                                  14   Illumina’s DOE claims. Metzker Expert Rep. ¶¶ 24, 62–63. Although expert discovery closed on

                                  15   May 28, 2021, BGI has reserved the right to amend Dr. Metzker’s report to fully address the literal

                                  16   infringement theory and can do so. See id. ¶ 63.

                                  17          There are more than five months left until trial. This gives BGI plenty of time to address

                                  18   Illumina’s literal infringement theory. Accordingly, I conclude that amendment would not unduly

                                  19   prejudice BGI.

                                  20   III.   MOTIONS TO SEAL
                                  21          Under Ninth Circuit law a party must demonstrate “compelling reasons” to seal any

                                  22   motion-related filings where “the motion at issue is more than tangentially related to the

                                  23   underlying cause of action.” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1096–99 (9th

                                  24   Cir. 2016). Here, the relevant motion is a motion for leave to amend Illumina’s infringement

                                  25   contentions, which is “more than tangentially related to the underlying cause of action.” Id.

                                  26   Accordingly, the “compelling reasons” standard applies. What constitutes a compelling reason is

                                  27   “left to the sound discretion of the trial court.” Nixon v. Warner Commnc’ns, Inc., 435 U.S. 589,

                                  28   599 (1978). However, the Ninth Circuit has highlighted that examples include “the use of records
                                                                                          12
                                        Case 3:20-cv-01465-WHO Document 399 Filed 06/11/21 Page 13 of 13




                                   1   to gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                   2   secrets.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).

                                   3          The parties have filed three motions to seal. See Dkt. Nos. 341, 360, 375. The motion to

                                   4   file under seal Illumina’s motion for leave to amend and accompanying exhibits 5–7 and 17–18 is

                                   5   GRANTED. Dkt. No. 341. The information BGI requests to seal contains or makes ascertainable

                                   6   certain trade secrets and confidential information regarding BGI’s products and research &

                                   7   development in the highly competitive DNA sequencing industry. See Dkt. Nos. 351, 352. The

                                   8   clerk shall UNSEAL the unredacted documents at Dkt. Nos. 341-6, 341-14, and 341-16, which

                                   9   BGI did not request to be sealed.

                                  10          The motion to file under seal accompanying exhibits C, G, and L to BGI’s opposition is

                                  11   GRANTED. Dkt. No. 360. The information BGI requests to seal is comprised of confidential

                                  12   technical and development information, such as details of BGI’s products and ongoing research &
Northern District of California
 United States District Court




                                  13   development. Id. at 2. The information is also comprised of business information that might harm

                                  14   BGI’s competitive standing, such as BGI’s suppliers. Id.

                                  15          The motion to file under seal Illumina’s accompanying exhibits 1 and 4 to its reply is

                                  16   GRANTED because the information BGI requests to seal is what BGI believes are trade secrets

                                  17   and business information that might harm its competitive standing. See Dkt. Nos. 375, 380, 381.

                                  18   The clerk shall UNSEAL the unredacted copy of Illumina’s reply at Dkt. No. 375-4, which BGI

                                  19   did not request to be sealed.

                                  20          This resolves the motions at Dkt. Nos. 341, 360, and 375.

                                  21                                             CONCLUSION

                                  22          For the reasons stated above, Illumina’s motion for leave to amend is GRANTED. If BGI

                                  23   wants further depositions or a claim construction hearing, it should meet and confer with Illumina

                                  24   If there is a dispute, BGI and Illumina should file a joint discovery letter by June 21, 2021.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 11, 2021

                                  27
                                                                                                     William H. Orrick
                                  28                                                                 United States District Judge
                                                                                         13
